            Case 3:16-md-02741-VC Document 11193 Filed 07/08/20 Page 1 of 4




Robert L. Lieff (SBN 037568)                      James R. Dugan, II
Elizabeth J. Cabraser (SBN 083151)                TerriAnne Benedetto
Steven E. Fineman (SBN 140335)                    David S. Scalia
Kevin R. Budner (SBN 287271)                      THE DUGAN LAW FIRM, APLC
LIEFF CABRASER HEIMANN &                          One Canal Place
BERNSTEIN, LLP                                    365 Canal Street, Suite 1000
275 Battery Street, 29th Floor                    New Orleans, LA 70130
San Francisco, California 94111-3339              Telephone: 504.648.0180
Telephone: 415.956.1000
ecabraser@lchb.com

William M. Audet (SBN 117456)                     Samuel Issacharoff
Ling Y. Kuang (SBN 296873)                        40 Washington Square South
AUDET & PARTNERS, LLP                             Suite 411J
711 Van Ness, Suite 500                           New York, NY 10012
San Francisco, CA 94102-3229                      Telephone: 212.998.6580
Telephone: 415.568.2555

Counsel for Plaintiffs and the Proposed Class
(additional counsel listed below)

                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS             MDL NO. 2741
LIABILITY LITIGATION
___________________________________ Case No. 3:16-md-02741-VC

THIS DOCUMENT RELATES TO:                       NOTICE OF WITHDRAWAL OF
                                                PRELIMINARY APPROVAL RELATED
Ramirez, et al. v. Monsanto Co., Case No.       MOTIONS
3:19-cv-02224




                                                                          NOTICE OF WITHDRAWAL
2006994.1
                                                               MDL NO. 2741, CASE NO. 3:16-MD-02741
            Case 3:16-md-02741-VC Document 11193 Filed 07/08/20 Page 2 of 4




            Counsel for Plaintiffs Ramirez, Elko, Owens, and Agtarap give notice of the withdrawal

of the following pending motions:

               •   Doc. 11042 – Motion for Preliminary Approval of Class Settlement, Appointment
                   of Interim Class and Subclass Counsel, Direction of Notice under Fed. R. Civ. P.
                   23(e), Scheduling of a Fairness Hearing, and Stay of the Filing and Prosecution of
                   Roundup-Related Actions by Settlement Class Members;

               •   Doc. 11044 – Administrative Motion to File Document Under Seal; and

               •   Doc. 11168 – Joint Motion to Approve Escrow Agreement, Appoint Escrow
                   Agent, Appoint Administrator, and Establish Qualified Settlement Fund.

            Defendant Monsanto consents to this withdrawal.

            Counsel request that the Court order the document sought to be filed under seal (Doc.

11044-3) be removed from the docket.


Dated: July 8, 2020                        Respectfully submitted,

                                           /s/ Elizabeth J. Cabraser
                                           Robert L. Lieff (of counsel) (SBN 037568)
                                           Elizabeth J. Cabraser (SBN 083151)
                                           Kevin R. Budner (SBN 287271)
                                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                           275 Battery Street, 29th Floor
                                           San Francisco, California 94111-3339
                                           Telephone: 415.956.1000
                                           Facsimile: 415.956.1008
                                           rlieff@lchb.com
                                           ecabraser@lchb.com
                                           kbudner@lchb.com

                                           Steven E. Fineman (SBN 140335)
                                           Wendy R. Fleishman
                                           Rhea Ghosh
                                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                           250 Hudson Street, 8th Floor
                                           New York, NY 10013
                                           Telephone: 212.355.9500
                                           sfineman@lchb.com
                                           wfleishman@lchb.com
                                           rghosh@lchb.com


                                                                                 NOTICE OF WITHDRAWAL
2006994.1                                         -1-                 MDL NO. 2741, CASE NO. 3:16-MD-02741
            Case 3:16-md-02741-VC Document 11193 Filed 07/08/20 Page 3 of 4




                                    Andrew R. Kaufman
                                    LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                    222 2nd Avenue South, Suite 1640
                                    Nashville, TN 37201
                                    Telephone: 615.313.9000
                                    akaufman@lchb.com

                                    James R. Dugan, II
                                    TerriAnne Benedetto
                                     Proposed Subclass 2 Counsel
                                    David S. Scalia
                                    THE DUGAN LAW FIRM, APLC
                                    One Canal Place
                                    365 Canal Street, Suite 1000
                                    New Orleans, LA 70130
                                    Telephone: 504.648.0180
                                    jdugan@dugan-lawfirm.com
                                    tbenedetto@dugan-lawfirm.com
                                    dscalia@dugan-lawfirm.com

                                    William M. Audet (SBN 117456)
                                     Proposed Subclass 1 Counsel
                                    Ling Y. Kuang (SBN 296873)
                                    AUDET & PARTNERS, LLP
                                    711 Van Ness, Suite 500
                                    San Francisco, CA 94102-3229
                                    Telephone: 415.568.2555
                                    waudet@audetlaw.com
                                    lkuang@audetlaw.com

                                    Samuel Issacharoff
                                    40 Washington Square South
                                    Suite 411J
                                    New York, NY 10012
                                    Telephone: 212.998.6580
                                    si13@nyu.edu

                                    Counsel for Plaintiffs and the Proposed Class




                                                                         NOTICE OF WITHDRAWAL
2006994.1                                 -2-                 MDL NO. 2741, CASE NO. 3:16-MD-02741
            Case 3:16-md-02741-VC Document 11193 Filed 07/08/20 Page 4 of 4




                                    CERTIFICATE OF SERVICE

            I hereby certify that, on July 8, 2020, service of this document was accomplished

pursuant to the Court’s electronic filing procedures by filing this document through the ECF

system.



                                                 /s/ Elizabeth J. Cabraser
                                                 Elizabeth J. Cabraser




                                                                                 NOTICE OF WITHDRAWAL
2006994.1                                         -3-                 MDL NO. 2741, CASE NO. 3:16-MD-02741
